RESOLUCIÓN
A la petición de certiorari y a la Moción Urgente en Auxilio de Jurisdicción, presentadas por la parte peticionaria, “no ha lugar” a ambas.

Notifíquese inmediatamente por teléfono, facsímil y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo, Interina. El Juez Asociado Señor Estrella Martínez emitió un voto particular de conformidad, al cual se unen la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Rivera García. El Juez Asociado Señor Martínez Torres emitió un voto disidente. El Juez Asociado Señor Kolthoff Caraballo se unió en parte al voto *607disidente emitido por el Juez Asociado Señor Martínez Torres en lo relacionado con las razones que este esboza para paralizar los procedimientos del caso de epígrafe. El Juez Asociado Señor Feliberti Cintrón se inhibió.
(Fdo.) Camelia Montilla Alvarado

Secretaria del Tribunal Supremo, Interina

Voto particular de conformidad emitido por el
Juez Asociado Señor Estrella Martínez, al cual se unen la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Rivera García.
Por considerar que las normas reglamentarias de este Tribunal proveen los mecanismos necesarios para evitar que una minoría de 2 Jueces, sea cual sea su composición, pueda paralizar procedimientos cuando una vasta mayoría de Jueces y Juezas opinamos lo contrario, estoy conforme con la determinación adoptada hoy.
Nunca promoveré que una Sala de Verano tenga el poder de veto para paralizar procedimientos si media un criterio mayoritario del Pleno del Tribunal. Eso precisamente fue lo que ocurrió. Nuestro Reglamento provee herramientas para evitarlo y esos mecanismos se utilizaron para que todas y todos los miembros de este Tribunal ejercieran responsablemente su derecho al voto en este asunto.
Finalmente, paralizar los procedimientos ante el Tribunal de Primera Instancia sería contraproducente e inconsistente con los pronunciamientos de esta Curia, dirigidos a promover una rápida resolución de estacontroversia de alto interés público.